COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Senrick Wilkerson v. Ramsey 1 Unit

Appellate case number:     01-14-00790-CV

Trial court case number: 78470-I

Trial court:               412th Judicial District Court of Brazoria County


            In response to the Court's order that plaintiff file additional materials required to
pursue his civil suit as an indigent under Chapter 14 of the Civil Practice and Remedies Code,
plaintiff has filed a letter requesting access to legal authorities or, alternatively, an extension of
time to respond to the court's order. The court GRANTS the request for an extension of time in
part. The plaintiff must fulfill the missing Chapter 14 requirements by filing the appropriate
materials with the Court no later than March 31, 2015. If the requirements for establishing
indigency are not met at time, or the filing fee paid, the Court will dismiss the appeal for want of
prosecution.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: March 3, 2015